Exhibit 10.69

RECORDING REQUESTED BY

AND WHEN RECORDED MAIL TO:

WELLS FARGO BANK, NATIONAL ASSOCIATION

Real Estate Group (AU #02955)

2030 Main Street, Suite 800

Irvine, CA 92614

Attn: Rhonda Friedly

Loan No. 105156

NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS FILED
FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVERS
LICENSE NUMBER.

--------------------------------------------------------------------------------

DEED OF TRUST

WITH ABSOLUTE ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT AND FIXTURE FILING

THE PARTIES TO THIS DEED OF TRUST WITH ABSOLUTE ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING (“Deed of Trust”), made as of November 7,
2007, are KBS INDUSTRIAL PORTFOLIO, LLC, a Delaware limited liability company
(“Grantor”), PATRICK J. MURPHY (“Trustee”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Beneficiary”).

ARTICLE 1. GRANT IN TRUST

 

  1.1

GRANT. For the purposes of and upon the terms and conditions in this Deed of
Trust and to secure the full and timely payment, performance and discharge of
the Secured Obligations (as herein defined), Grantor irrevocably GRANTS,
CONVEYS, ASSIGNS, BARGAINS and SELLS and has by these presents GRANTED,
CONVEYED, ASSIGNED, BARGAINED and SOLD to Trustee, in trust for the benefit of
Beneficiary, with power of sale and right of entry and possession, all of that
real property located in the County of Tarrant, State of Texas, described on
Exhibit A attached hereto, together with all right, title, interest, and
privileges of Grantor in and to all streets, ways, roads, and alleys used in
connection with or pertaining to such real property and any improvements
thereon, all development rights or credits, air rights, water, water rights and
water stock related to the real property, all timber, and all minerals, oil and
gas, and other hydrocarbon substances in, on or under the real property, and all
licenses, appurtenances, reversions, remainders, easements, rights and rights of
way appurtenant or related thereto; any and all rights of Grantor, as a
declarant, under any covenants, conditions, and restrictions now or hereafter
pertaining to the real property described on Exhibit A, hereto, provided,
however, that Beneficiary shall have no liability under such covenants,
conditions, and restrictions unless and until Beneficiary forecloses on the real
property; all buildings, other improvements and fixtures now or hereafter
located on the real property, including, but not limited to, all apparatus,
equipment, and appliances used in the operation or occupancy of the real
property, it being intended by the parties that all such items shall be
conclusively considered to be a part of the real property, whether or not
attached or affixed to the real property (the “Improvements”); all interest or
estate which Grantor may hereafter acquire in the property described above, and
all additions and accretions thereto, and the proceeds of any of the foregoing;
(all of the foregoing being collectively referred to as the “Subject Property”).
The listing of specific rights or property shall not be interpreted as a limit
of general terms; TO HAVE AND TO HOLD the Subject Property unto Trustee,
forever, and Grantor does hereby bind itself, its successors and assigns, to
WARRANT AND FOREVER DEFEND the title to the Subject Property unto Trustee
against every person whomsoever lawfully claiming or to claim the same or any
part thereof; provided, however, that if Grantor shall pay (or cause to be paid)
and shall perform and discharge (or cause to be performed and discharged) the
Secured Obligations on or before the date same are to be paid, performed



--------------------------------------------------------------------------------

 

and discharged, then the liens, security interests, estates, rights and titles
granted by this Deed of Trust shall terminate in accordance with the provisions
hereof, otherwise same shall remain in full force and effect. A certificate or
other written statement executed on behalf of Trustee or Beneficiary confirming
that the Secured Obligations have not been fully and finally paid, performed or
discharged shall be sufficient evidence thereof for the purpose of reliance by
third parties on such fact.

 

  1.2 ADDRESS. The address of the subject property is 106D & 106E East Old
Settlers Boulevard, Round Rock, TX 78664. However, neither the failure to
designate an address nor any inaccuracy in the address designated shall affect
the validity or priority of the lien of this Deed of Trust on the Subject
Property as described on Exhibit A.

ARTICLE 2. OBLIGATIONS SECURED

 

  2.1 OBLIGATIONS SECURED. Grantor makes this Deed of Trust for the purpose of
securing the following obligations (“Secured Obligations”):

 

  (a) Payment to Beneficiary of all sums at any time owing under that certain
Promissory Note (“Note”) of even date herewith, in the principal amount of Five
Million, Three Hundred Eighteen Thousand Dollars ($5,318,000) executed by
Grantor, as borrower (“Borrower”), and payable to the order of Beneficiary, as
lender; and

 

  (b) Payment and performance of all covenants and obligations of Grantor under
this Deed of Trust; and

 

  (c) Payment and performance of all covenants and obligations on the part of
Borrower under that certain Loan Agreement (Non-Revolving) (“Loan Agreement”) of
even date herewith by and between Borrower and Beneficiary, as lender, the
Hazardous Materials Indemnity Agreement, and all other “Loan Documents” as
defined in the Loan Agreement; and

 

  (d) Payment and performance of all covenants and obligations, if any, of any
rider attached as an Exhibit to this Deed of Trust; and

 

  (e) Payment and performance of all future advances and other obligations that
the then record owner of all or part of the Subject Property may agree to pay
and/or perform (whether as principal, surety or guarantor) for the benefit of
Beneficiary, when such future advance or obligation is evidenced by a writing
which recites that it is secured by this Deed of Trust; and

 

  (f) Payment and performance of all covenants and obligations of Grantor under
any interest rate swap agreement, or other interest rate hedge agreement of any
type executed by and between Grantor and Beneficiary, which agreement is
evidenced by a writing that recites it is secured by this Deed of Trust; and

 

  (g) All modifications, extensions and renewals of any of the obligations
secured hereby, however evidenced, including, without limitation:
(i) modifications of the required principal payment dates or interest payment
dates or both, as the case may be, deferring or accelerating payment dates
wholly or partly; or (ii) modifications, extensions or renewals at a different
rate of interest whether or not in the case of a note, the modification,
extension or renewal is evidenced by a new or additional promissory note or
notes.

 

  2.2 OBLIGATIONS. The term “obligations” is used herein in its broadest and
most comprehensive sense and shall be deemed to include, without limitation, all
interest and charges, prepayment charges (if any), late charges and loan fees at
any time accruing or assessed on any of the Secured Obligations.

 

  2.3 INCORPORATION. All capitalized terms not defined herein shall have the
meanings given to them in the Loan Agreement. All terms of the Secured
Obligations and the documents evidencing such obligations are incorporated
herein by this reference. All persons who may have or acquire an interest in the
Subject Property shall be deemed to have notice of the terms of the Secured
Obligations and to have notice, if provided therein, that: (a) the Note or the
Loan Agreement may permit borrowing, repayment and re-borrowing so that
repayments shall not reduce the amounts of the Secured Obligations; and (b) the
rate of interest on one or more Secured Obligations may vary from time to time.



--------------------------------------------------------------------------------

ARTICLE 3. ASSIGNMENT OF LEASES AND RENTS

 

  3.1 ASSIGNMENT. Grantor hereby irrevocably assigns to Beneficiary all of
Grantor’s right, title and interest in, to and under: (a) all leases of the
Subject Property or any portion thereof, and all other agreements of any kind
relating to the use or occupancy of the Subject Property or any portion thereof,
whether now existing or entered into after the date hereof (“Leases”); and
(b) the rents, revenue, income, issues, deposits and profits of the Subject
Property, including, without limitation, all parking income and all amounts
payable and all rights and benefits accruing to Grantor under the Leases
(“Payments”). The term “Leases” shall also include all guarantees of and
security for the lessees’ performance thereunder, and all amendments,
extensions, renewals or modifications thereto which are permitted hereunder.
This is a present and absolute assignment, not an assignment for security
purposes only, and Beneficiary’s right to the Leases and Payments is not
contingent upon, and may be exercised without possession of, the Subject
Property.

 

  3.2 GRANT OF LICENSE. Beneficiary confers upon Grantor a license (“License”)
to collect and retain the Payments as they become due and payable, until the
occurrence of a Default (as hereinafter defined). Upon a Default, the License
shall be automatically revoked and Beneficiary may collect and apply the
Payments pursuant to Section 6.4 without notice and without taking possession of
the Subject Property. Grantor hereby irrevocably authorizes and directs the
lessees under the Leases to rely upon and comply with any notice or demand by
Beneficiary for the payment to Beneficiary of any rental or other sums which may
at any time become due under the Leases, or for the performance of any of the
lessees’ undertakings under the Leases, and the lessees shall have no right or
duty to inquire as to whether any Default has actually occurred or is then
existing hereunder. Grantor hereby relieves the lessees from any liability to
Grantor by reason of relying upon and complying with any such notice or demand
by Beneficiary.

 

  3.3 EFFECT OF ASSIGNMENT. The foregoing irrevocable assignment shall not cause
Beneficiary to be: (a) a mortgagee in possession; (b) responsible or liable for
the control, care, management or repair of the Subject Property or for
performing any of the terms, agreements, undertakings, obligations,
representations, warranties, covenants and conditions of the Leases; or
(c) responsible or liable for any waste committed on the Subject Property by the
lessees under any of the Leases or any other parties; for any dangerous or
defective condition of the Subject Property; or for any negligence in the
management, upkeep, repair or control of the Subject Property resulting in loss
or injury or death to any lessee, licensee, employee, invitee or other person.
Beneficiary and Trustee shall not directly or indirectly be liable to Grantor or
any other person as a consequence of: (i) the exercise or failure to exercise by
Beneficiary or Trustee, or any of their respective employees, agents,
contractors or subcontractors, any of the rights, remedies or powers granted to
Beneficiary or Trustee hereunder; or (ii) the failure or refusal of Beneficiary
to perform or discharge any obligation, duty or liability of Grantor arising
under the Leases.

 

  3.4 REPRESENTATIONS AND WARRANTIES. Grantor represents and warrants that, to
the best of Grantor’s knowledge: (a) Grantor has delivered to Beneficiary a rent
roll that, as of the date hereof, contains a true, accurate and complete list of
all Leases; (b) all existing Leases are in full force and effect and are
enforceable in accordance with their respective terms, and no breach or default,
or event which would constitute a breach or default after notice or the passage
of time, or both, exists under any existing Leases on the part of any party;
(c) no rent or other payment under any existing Lease has been paid by any
lessee for more than one (1) month in advance; and (d) none of the lessor’s
interests under any of the Leases has been transferred or assigned.

 

  3.5

COVENANTS. Grantor covenants and agrees at Grantor’s sole cost and expense to:
(a) perform the obligations of lessor contained in the Leases and enforce by all
appropriate remedies performance by the lessees of the obligations of the
lessees contained in the Leases; (b) give Beneficiary prompt written notice of
any material default which occurs with respect to any of the Leases, whether the
default be that of the lessee or of the lessor; (c) exercise Grantor’s best
efforts to keep all portions of the Subject Property that are capable of being
leased leased at rental rates pursuant to the terms of the Loan Agreement;
(d) deliver to Beneficiary fully executed, copies of each and every Lease that
it is required to deliver in accordance with the Loan Agreement; and (e) execute
and record such additional assignments of any Lease or, if required by



--------------------------------------------------------------------------------

 

the terms of the Loan Agreement, use commercially reasonable effort to obtain
specific subordinations (or subordination, attornment and non-disturbance
agreements executed by the lessor and lessee) of any Lease to the Deed of Trust,
in form and substance acceptable to Beneficiary, as Beneficiary may request.
Grantor shall not, without Beneficiary’s prior written consent or as otherwise
permitted by any provision of the Loan Agreement: (i) to the extent prohibited
by the terms of the Loan Agreement, enter into any Leases after the date hereof;
(ii) execute any other assignment relating to any of the Leases; (iii) to the
extent prohibited by the terms of the Loan Agreement, discount any rent or other
sums due under the Leases or collect the same in advance, other than to collect
rentals one (1) month in advance of the time when it becomes due; (iv) to the
extent prohibited by the terms of the Loan Agreement, terminate, modify or amend
any of the terms of the Leases or in any manner release or discharge the lessees
from any obligations thereunder; (v) to the extent prohibited by the terms of
the Loan Agreement, consent to any assignment or subletting by any lessee; or
(vi) subordinate or agree to subordinate any of the Leases to any other deed of
trust or encumbrance. Any such attempted action in violation of the provisions
of this Section 3.5 shall be null and void. Without in any way limiting the
requirement of Beneficiary’s consent hereunder, any sums received by Grantor in
consideration of any termination (or the release or discharge of any lessee)
modification or amendment of any Lease shall be applied as set forth in the Loan
Agreement.

 

  3.6 ESTOPPEL CERTIFICATES. Within thirty (30) days after written request by
Beneficiary, Grantor shall deliver to Beneficiary and to any party designated by
Beneficiary estoppel certificates executed by Grantor, and use its best efforts
to obtain such estoppel certificates executed by each of the lessees, in each
case in recordable form, certifying (if such be the case): (a) that the
foregoing assignment and the Leases are in full force and effect; (b) the date
of each lessee’s most recent payment of rent; (c) that there are no defenses or
offsets outstanding, or stating those claimed by Grantor or lessees under the
foregoing assignment or the Leases, as the case may be; and (d) any other
information reasonably requested by Beneficiary.

ARTICLE 4. SECURITY AGREEMENT AND FIXTURE FILING

 

  4.1 SECURITY INTEREST. Grantor hereby grants and assigns to Beneficiary as of
the date hereof a security interest, to secure payment and performance of all of
the Secured Obligations, in all of the following described personal property in
which Grantor now or at any time hereafter has any interest (collectively, the
“Collateral”):

All goods, building and other materials, supplies, work in process, equipment,
machinery, fixtures, furniture, furnishings, signs and other personal property
and embedded software included therein, wherever situated, which are or are to
be incorporated into, used in connection with, or appropriated for use on
(i) the real property described on Exhibit A attached hereto and incorporated by
reference herein (to the extent the same are not effectively made a part of the
real property pursuant to Section 1.1 above) or (ii) the Improvements (which
real property and Improvements are collectively referred to herein as the
Subject Property); together with all rents (to the extent, if any, they are not
subject to Article 3); all inventory, accounts, cash receipts, deposit accounts,
accounts receivable, contract rights, licenses, agreements, (including, without
limitation, all acquisition agreements with respect to the Subject Property);
all of Grantor’s rights under any interest rate swap agreement, or other
interest rate hedge agreement of any type executed by and between Grantor and
Beneficiary; all Contracts referenced in Section 5.18 below (including property
management and leasing agreements), architects’ agreements, and/or construction
agreements with respect to the completion of any improvements on the Subject
Property), general intangibles, chattel paper (whether electronic or tangible),
instruments, documents, promissory notes, drafts, letters of credit, letter of
credit rights, supporting obligations, insurance policies, insurance and
condemnation awards and proceeds, any other rights to the payment of money,
trade names, trademarks and service marks arising from or related to the
ownership, management, leasing or operation of the Subject Property or any
business now or hereafter conducted thereon by Grantor; all permits, consents,
approvals, licenses, authorizations and other rights granted by, given by or
obtained from, any governmental entity with respect to the Subject Property; all
deposits or other security now or hereafter made with or given to utility
companies by Grantor with respect to the Subject Property; all advance payments
of insurance premiums made by Grantor with respect to the Subject Property; all
plans, drawings and specifications relating to the Subject Property; all loan
funds held by Beneficiary, whether or not disbursed; all funds deposited with
Beneficiary pursuant to any loan agreement; all reserves, deferred



--------------------------------------------------------------------------------

payments, deposits, accounts, refunds, cost savings and payments of any kind
related to the Subject Property or any portion thereof; together with all
replacements and proceeds of, and additions and accessions to, any of the
foregoing; together with all books, records and files to the extent relating to
any of the foregoing.

As to all of the above described personal property which is or which hereafter
becomes a “fixture” under applicable law, this Deed of Trust constitutes a
fixture filing under Article 9 of the Texas Business and Commerce Code, as
amended or recodified from time to time (“UCC”), and is acknowledged and agreed
to be a “construction mortgage” under the UCC.

The filing of a financing statement covering the Collateral shall not be
construed to derogate from or impair the lien or provisions of this Deed of
Trust with respect to any property described herein which is real property or
which the parties have agreed to treat as real property. Similarly, nothing in
such financing statement shall be construed to alter any of the rights of
Beneficiary under this Deed of Trust or the priority of the Beneficiary’s lien
created hereby, and such financing statement is declared to be for the
protection of Beneficiary in the event any court shall at any time hold that
notice of Beneficiary’s priority of interest in any property or interests
described in this Deed of Trust must, in order to be effective against a
particular class of persons, including but not limited to the federal government
and any subdivision, agency or entity of the federal government, be filed in the
Uniform Commercial Code records.

 

  4.2 REPRESENTATIONS AND WARRANTIES. Grantor represents and warrants that:
(a) Grantor has, as of the date of recordation of this Deed of Trust, and will
have, good title to the Collateral; (b) Grantor has not previously assigned or
encumbered the Collateral, and no financing statement covering any of the
Collateral has been delivered to any other person or entity; (c) Grantor’s
principal place of business is located at the address shown in Section 7.11; and
(d) Grantor’s legal name is exactly as set forth on the first page of this Deed
of Trust and all of Grantor’s organizational documents or agreements delivered
to Beneficiary are complete and accurate in every respect.

 

  4.3 COVENANTS. Grantor agrees: (a) to execute and deliver such documents as
Beneficiary deems necessary to create, perfect and continue the security
interests contemplated hereby; (b) not to change its name, and as applicable,
its chief executive office, its principal residence or the jurisdiction in which
it is organized and/or registered without giving Beneficiary prior written
notice thereof; (c) to cooperate with Beneficiary in perfecting all security
interests granted herein and in obtaining such agreements from third parties as
Beneficiary deems necessary, proper or convenient in connection with the
preservation, perfection or enforcement of any of its rights hereunder; and
(d) that Beneficiary is authorized to file financing statements in the name of
Grantor to perfect Beneficiary’s security interest in Collateral.

 

  4.4 RIGHTS OF BENEFICIARY. In addition to Beneficiary’s rights as a “Secured
Party” under the UCC, Beneficiary may, but shall not be obligated to, at any
time without notice and at the expense of Grantor: (a) give notice to any person
of Beneficiary’s rights hereunder and enforce such rights at law or in equity;
(b) insure, protect, defend and preserve the Collateral or any rights or
interests of Beneficiary therein; (c) inspect the Collateral; and (d) endorse,
collect and receive any right to payment of money owing to Grantor under or from
the Collateral. Notwithstanding the above, in no event shall Beneficiary be
deemed to have accepted any property other than cash in satisfaction of any
obligation of Grantor to Beneficiary unless Beneficiary shall make an express
written proposal thereof under UCC §9.621, or other applicable law, and the
provisions of UCC §9.620 have been satisfied.

 

  4.5 RIGHTS OF BENEFICIARY ON DEFAULT. Upon the occurrence of a Default
(hereinafter defined) under this Deed of Trust, then in addition to all of
Beneficiary’s rights as a “Secured Party” under the UCC or otherwise at law:

 

  (a) Beneficiary may (i) upon written notice, require Grantor to assemble any
or all of the Collateral and make it available to Beneficiary at a place
designated by Beneficiary; (ii) without prior notice, enter upon the Subject
Property or other place where any of the Collateral may be located and take
possession of, collect, sell, lease, license and dispose of any or all of the
Collateral, and store the same at locations acceptable to Beneficiary at
Grantor’s expense; (iii) sell, assign and deliver at any place or in any lawful
manner all or any part of the Collateral and bid and become the purchaser at any
such sales;



--------------------------------------------------------------------------------

  (b) Beneficiary may, for the account of Grantor and at Grantor’s expense:
(i) operate, use, consume, sell, lease, license or dispose of the Collateral as
Beneficiary deems appropriate for the purpose of performing any or all of the
Secured Obligations; (ii) enter into any agreement, compromise, or settlement,
including insurance claims, which Beneficiary may deem desirable or proper with
respect to any of the Collateral; and (iii) endorse and deliver evidences of
title for, and receive, enforce and collect by legal action or otherwise, all
indebtedness and obligations now or hereafter owing to Grantor in connection
with or on account of any or all of the Collateral; and

 

  (c) In disposing of Collateral hereunder, Beneficiary may disclaim all
warranties of title, possession, quiet enjoyment and the like. Any proceeds of
any disposition of any Collateral may be applied by Beneficiary to the payment
of expenses incurred by Beneficiary in connection with the foregoing, including
reasonable attorneys’ fees, and the balance of such proceeds may be applied by
Beneficiary toward the payment of the Secured Obligations in such order of
application as Beneficiary may from time to time elect.

Notwithstanding any other provision hereof, Beneficiary shall not be deemed to
have accepted any property other than cash in satisfaction of any obligation of
Grantor to Beneficiary unless Beneficiary shall make an express written proposal
thereof under UCC §9621, or other applicable law, and the provisions of UCC
§9620 have been satisfied. Grantor agrees that Beneficiary shall have no
obligation to process or prepare any Collateral for sale or other disposition.

 

  4.6 POWER OF ATTORNEY. Grantor hereby irrevocably appoints Beneficiary as
Grantor’s attorney-in-fact (such agency being coupled with an interest), and as
such attorney-in-fact Beneficiary may, without the obligation to do so, in
Beneficiary’s name, or in the name of Grantor, prepare, execute and file or
record financing statements, continuation statements, applications for
registration and like papers necessary to create, perfect or preserve any of
Beneficiary’s security interests and rights in or to any of the Collateral, and,
upon a Default hereunder, take any other action required of Grantor; provided,
however, that Beneficiary as such attorney-in-fact shall be accountable only for
such funds as are actually received by Beneficiary.

 

  4.7 POSSESSION AND USE OF COLLATERAL. Except as otherwise provided in this
Section or the other Loan Documents (as defined in the Loan Agreement), so long
as no Default exists under this Deed of Trust or any of the Loan Documents,
Grantor may possess, use, move, transfer or dispose of any of the Collateral in
the ordinary course of Grantor’s business and in accordance with the Loan
Agreement.

ARTICLE 5. RIGHTS AND DUTIES OF THE PARTIES

 

  5.1 TITLE. Grantor represents and warrants that, except as disclosed to
Beneficiary in a writing which refers to this warranty, Grantor lawfully holds
and possesses fee simple title to the Subject Property without limitation on the
right to encumber, and that this Deed of Trust is a first and prior lien on the
Subject Property. Grantor hereby represents and warrants that all of the Subject
Property is a single tax parcel, and there are no properties included in such
tax parcel other than the Subject Property. Grantor further covenants and agrees
that it shall not cause all or any portion of the Subject Property to be
replatted or for any lots or boundary lines to be adjusted, changed or altered
for either ad valorem tax purposes or otherwise, and shall not consent to the
assessment of the Subject Property in more than one tax parcel or in conjunction
with any property other than the Subject Property.

 

  5.2 TAXES AND ASSESSMENTS.

 

  (a)

Subject to Grantor’s rights to contest in good faith payment of taxes as
provided in Section 5.2(b) below, Grantor shall pay prior to delinquency all
taxes, assessments, levies and charges imposed by any public or quasi-public
authority or utility company which are or which may become a lien upon or cause
a loss in value of the Subject Property or any interest therein. Grantor shall
also pay prior to delinquency all taxes, assessments, levies and charges imposed
by any public authority upon Beneficiary by reason of its interest in any
Secured Obligation or in the Subject Property, or by reason



--------------------------------------------------------------------------------

 

of any payment made to Beneficiary pursuant to any Secured Obligation; provided,
however, Grantor shall have no obligation to pay taxes which may be imposed from
time to time upon Beneficiary and which are measured by and imposed upon
Beneficiary’s net income.

 

  (b) Grantor may contest in good faith any taxes or assessments if: (i) Grantor
pursues the contest diligently and in compliance with applicable laws, in a
manner which Beneficiary determines is not prejudicial to Beneficiary, and does
not impair the rights of Beneficiary under any of the Loan Documents; and
(b) Grantor deposits with Beneficiary any funds or other forms of assurance
which Beneficiary in good faith determines from time to time appropriate to
protect Beneficiary from the consequences of the contest being unsuccessful.
Grantor’s compliance with this Section shall operate to prevent such claim,
demand, levy or assessment from becoming a Default.

 

  5.3 TAX AND INSURANCE IMPOUNDS. At any time following the occurrence of a
Default, at Beneficiary’s option and upon its demand, but subject to Grantor’s
right to use cash from the Property to cover Permitted REIT Distributions (as
such term is defined in the Loan Agreement), Grantor shall, until all Secured
Obligations have been paid in full, pay to Beneficiary monthly, annually or as
otherwise directed by Beneficiary an amount estimated by Beneficiary to be equal
to: (a) all taxes, assessments, levies and charges imposed by any public or
quasi-public authority or utility company which are or may become a lien upon
the Subject Property or Collateral and will become due for the tax year during
which such payment is so directed; and (b) premiums for fire, hazard and
insurance required or requested pursuant to the Loan Documents when same are
next due. If Beneficiary determines that any amounts paid by Grantor are
insufficient for the payment in full of such taxes, assessments, levies, charges
and/or insurance premiums, Beneficiary shall notify Grantor of the increased
amounts required to pay all amounts when due, whereupon Grantor shall pay to
Beneficiary within thirty (30) days thereafter the additional amount as stated
in Beneficiary’s notice. All sums so paid shall not bear interest, except to the
extent and in any minimum amount required by law; and Beneficiary shall, unless
Grantor is otherwise in Default hereunder or under any Loan Document, apply said
funds to the payment of, or at the sole option of Beneficiary release said funds
to Grantor for the application to and payment of, such sums, taxes, assessments,
levies, charges, and insurance premiums. Upon Default by Grantor hereunder or
under any Loan Document, Beneficiary may apply all or any part of said sums to
any Secured Obligation and/or to cure such Default, in which event Grantor shall
be required to restore all amounts so applied, as well as to cure any other
events or conditions of Default not cured by such application. Upon assignment
of this Deed of Trust, Beneficiary shall have the right to assign in writing all
amounts collected and in its possession to its assignee whereupon Beneficiary
and the Trustee shall be released from all liability with respect thereto.
Within ninety-five (95) days following full repayment of the Secured Obligations
(other than full repayment of the Secured Obligations as a consequence of a
foreclosure or conveyance in lieu of foreclosure of the liens and security
interests securing the Secured Obligations) or at such earlier time as
Beneficiary may elect, the balance of all amounts collected and in Beneficiary’s
possession shall be paid to Grantor and no other party shall have any right or
claim thereto.

 

  5.4 PERFORMANCE OF SECURED OBLIGATIONS. Grantor shall promptly pay and perform
each Secured Obligation when due.

 

  5.5 LIENS, ENCUMBRANCES AND CHARGES. Grantor shall immediately discharge any
lien not approved by Beneficiary in writing that has or may attain priority over
this Deed of Trust. Subject to the following sentence, Grantor shall pay when
due all obligations secured by or which may become liens and encumbrances which
shall now or hereafter encumber or appear to encumber all or any part of the
Subject Property or Collateral, or any interest therein, whether senior or
subordinate hereto. If a claim of lien is recorded which affects the Subject
Property or a bonded stop notice is served upon Beneficiary, Grantor shall,
within twenty (20) calendar days of such recording or service or within five
(5) calendar days of Beneficiary’s demand, whichever occurs first: (a) pay and
discharge the claim of lien or bonded stop notice; (b) effect the release
thereof by recording or delivering to Beneficiary a surety bond in sufficient
form and amount; or (c) provide Beneficiary with other assurances which
Beneficiary deems, in its sole discretion, to be satisfactory for the payment of
such claim of lien or bonded stop notice and for the full and continuous
protection of Beneficiary from the effect of such lien or bonded stop notice.



--------------------------------------------------------------------------------

  5.6 DAMAGES; INSURANCE AND CONDEMNATION PROCEEDS.

 

  (a) The following (whether now existing or hereafter arising) are all
absolutely and irrevocably assigned by Grantor to Beneficiary and, at the
request of Beneficiary, shall be paid directly to Beneficiary: (i) all awards of
damages and all other compensation payable directly or indirectly by reason of a
condemnation or proposed condemnation for public or private use affecting all or
any part of, or any interest in, the Subject Property or Collateral; (ii) all
other claims and awards for damages to, or decrease in value of, all or any part
of, or any interest in, the Subject Property or Collateral; (iii) all proceeds
of any insurance policies payable by reason of loss sustained to all or any part
of the Subject Property or Collateral; and (iv) all interest which may accrue on
any of the foregoing. Subject to applicable law and Section 5.6(b) below, and
without regard to any requirement contained in Section 5.7(d), Beneficiary may
at its discretion apply all or any of the proceeds it receives to its expenses
in settling, prosecuting or defending any claim and may apply the balance to the
Secured Obligations in any such order acceptable to Beneficiary, and/or
Beneficiary may release all or any part of the proceeds to Grantor upon any
conditions Beneficiary may impose. Beneficiary may commence, appear in, defend
or prosecute any assigned claim or action and may adjust, compromise, settle and
collect all claims and awards assigned to Beneficiary; provided, however, in no
event shall Beneficiary be responsible for any failure to collect any claim or
award, regardless of the cause of the failure, including, without limitation,
any malfeasance or nonfeasance by Beneficiary or its employees or agents.

 

  (b) Beneficiary shall permit insurance or condemnation proceeds held by
Beneficiary to be used for repair or restoration but may condition such
application upon reasonable conditions, including, without limitation: (i) the
deposit with Beneficiary of such additional funds which Beneficiary determines
are needed to pay all costs of the repair or restoration, (including, without
limitation, taxes, financing charges, insurance and rent during the repair
period); (ii) the establishment of an arrangement for lien releases and
disbursement of funds acceptable to Beneficiary; (iii) the delivery to
Beneficiary of plans and specifications for the work, a contract for the work
signed by a contractor acceptable to Beneficiary, a cost breakdown for the work
and a payment and performance bond for the work, all of which shall be
acceptable to Beneficiary; and (iv) the delivery to Beneficiary of evidence
acceptable to Beneficiary (aa) that after completion of the work the income from
the Subject Property will be sufficient to pay all expenses and debt service for
the Subject Property; (bb) of the continuation of Leases acceptable to and
required by Beneficiary; (cc) that upon completion of the work, the size,
capacity and total value of the Subject Property will be at least as great as it
was before the damage or condemnation occurred; (dd) that there has been no
material adverse change in the financial condition or credit of Grantor since
the date of this Deed of Trust; (ee) no Default shall have occurred, and (ff) of
the satisfaction of any additional conditions that Beneficiary may reasonably
establish to protect its security. Grantor hereby acknowledges that the
conditions described above are reasonable, and, if such conditions have not been
satisfied within sixty (60) days of receipt by Beneficiary of such insurance or
condemnation proceeds, then Beneficiary may apply such insurance or condemnation
proceeds to pay the Secured Obligations in such order and amounts as Beneficiary
in its sole discretion may choose.

 

  (c) Notwithstanding the foregoing provisions of this Section 5.6, if the
insurance or condemnation proceeds equal $1,000,000 or less, Beneficiary shall
release such proceeds to Grantor for repair or restoration of the Subject
Property without any additional requirements or conditions.

 

  5.7

MAINTENANCE AND PRESERVATION OF THE SUBJECT PROPERTY. Subject to the provisions
of the Loan Agreement, Grantor covenants: (a) to insure the Subject Property and
Collateral against such risks as Beneficiary may require pursuant to the Loan
Agreement and, at Beneficiary’s request (but not more than fifteen (15) days
prior to the termination date of any existing coverage), to provide evidence of
such insurance to Beneficiary, and to comply with the requirements of any
insurance companies providing such insurance; (b) to keep the Subject Property
and Collateral in good condition and repair; (c) not to remove or demolish the
Subject Property or Collateral or any part thereof, not to alter, restore or add
to the Subject Property or Collateral and not to initiate or acquiesce in any
change in any zoning or other land classification which affects the Subject
Property without Beneficiary’s prior written consent or as provided in the Loan
Agreement; (d) to complete or restore promptly and in good and workmanlike
manner the Subject Property and Collateral, or any part thereof which may be
damaged or destroyed, without regard to whether



--------------------------------------------------------------------------------

 

Beneficiary elects to require that insurance proceeds be used to reduce the
Secured Obligations as provided in Section 5.6; (e) to comply with all laws,
ordinances, regulations and standards, and all covenants, conditions,
restrictions and equitable servitudes, whether public or private, of every kind
and character which affect the Subject Property or Collateral and pertain to
acts committed or conditions existing thereon, including, without limitation,
any work, alteration, improvement or demolition mandated by such laws, covenants
or requirements; (f) not to commit or permit waste of the Subject Property or
Collateral; and (g) to do all other acts which from the character or use of the
Subject Property or Collateral may be reasonably necessary to maintain and
preserve its value.

 

  5.8 DEFENSE AND NOTICE OF LOSSES, CLAIMS AND ACTIONS. At Grantor’s sole
expense, Grantor shall protect, preserve and defend the Subject Property and
Collateral and title to and right of possession of the Subject Property and
Collateral, the security hereof and the rights and powers of Beneficiary and
Trustee hereunder against all adverse claims. Grantor shall give Beneficiary and
Trustee prompt notice in writing of the assertion of any claim, of the filing of
any action or proceeding, of the occurrence of any damage to the Subject
Property or Collateral and of any condemnation offer or action.

 

  5.9 POWERS OF BENEFICIARY. Beneficiary may, without affecting the personal
liability of any person for payment of any indebtedness or performance of any
obligations secured hereby and without liability therefor and without notice:
(a) release all or any part of the Subject Property; (b) consent to the making
of any map or plat thereof; and (c) join in any grant of easement thereon, any
declaration of covenants and restrictions, or any extension agreement or any
agreement subordinating the lien or charge of this Deed of Trust.

 

  5.10 ACCEPTANCE OF TRUST; POWERS AND DUTIES OF TRUSTEE.

 

  (a) Trustee accepts this trust when this Deed of Trust is delivered by Grantor
to Beneficiary. Except as may be required by applicable law, Trustee or
Beneficiary may from time to time apply to any court of competent jurisdiction
for aid and direction in the execution of the trust hereunder and the
enforcement of the rights and remedies available hereunder, and may obtain
orders or decrees directing or confirming or approving acts in the execution of
said trust and the enforcement of said remedies.

 

  (b) Trustee shall not be required to take any action toward the execution and
enforcement of the trust hereby created or to institute, appear in, or defend
any action, suit, or other proceeding in connection therewith where, in his
opinion, such action would be likely to involve him in expense or liability,
unless requested so to do by a written instrument signed by Beneficiary and, if
Trustee so requests, unless Trustee is tendered security and indemnity
satisfactory to Trustee against any and all cost, expense, and liability arising
therefrom. Trustee shall not be responsible for the execution, acknowledgment,
or validity of the Loan Documents, or for the proper authorization thereof, or
for the sufficiency of the lien and security interest purported to be created
hereby, and Trustee makes no representation in respect thereof or in respect of
the rights, remedies, and recourses of Beneficiary.

 

  (c)

With the approval of Beneficiary, Trustee shall have the right to take any and
all of the following actions: (i) to select, employ, and advise with counsel
(who may be, but need not be, counsel for Beneficiary) upon any matters arising
hereunder, including the preparation, execution, and interpretation of the Loan
Documents, and shall be fully protected in relying as to legal matters on the
advice of counsel, (ii) to execute any of the trusts and powers hereof and to
perform any duty hereunder either directly or through his agents or attorneys,
(iii) to select and employ, in and about the execution of his duties hereunder,
suitable accountants, engineers and other experts, agents and attorneys-in-fact,
either corporate or individual, not regularly in the employ of Trustee, and
Trustee shall not be answerable for any act, default, negligence, or misconduct
of any such accountant, engineer or other expert, agent or attorney-in-fact, if
selected with reasonable care, or for any error of judgment or act done by
Trustee in good faith, or be otherwise responsible or accountable under any
circumstances whatsoever, except for Trustee’s gross negligence or bad faith,
and (iv) any and all other lawful action as Beneficiary may instruct Trustee to
take to protect or enforce Beneficiary’s rights hereunder. Trustee shall not be
personally liable in case of entry by Trustee, or anyone entering by virtue of
the powers herein granted to Trustee, upon the Subject Property for debts
contracted for or liability or damages incurred in the management or operation
of the Subject Property. Trustee shall have the right to rely on any instrument,
document, or signature authorizing



--------------------------------------------------------------------------------

 

or supporting any action taken or proposed to be taken by Trustee hereunder,
believed by Trustee in good faith to be genuine. Trustee shall be entitled to
reimbursement for expenses incurred by Trustee in the performance of Trustee’s
duties hereunder and to reasonable compensation for such of Trustee’s services
hereunder as shall be rendered. GRANTOR WILL, FROM TIME TO TIME, PAY THE
COMPENSATION DUE TO TRUSTEE HEREUNDER AND REIMBURSE TRUSTEE FOR, AND INDEMNIFY
AND HOLD HARMLESS TRUSTEE AGAINST, ANY AND ALL LIABILITY AND EXPENSES WHICH MAY
BE INCURRED BY TRUSTEE IN THE PERFORMANCE OF TRUSTEE’S DUTIES.

 

  (d) All moneys received by Trustee shall, until used or applied as herein
provided, be held in trust for the purposes for which they were received, but
need not be segregated in any manner from any other moneys (except to the extent
required by applicable law) and Trustee shall be under no liability for interest
on any moneys received by Trustee hereunder.

 

  (e) Should any deed, conveyance, or instrument of any nature be required from
Grantor by any Trustee or substitute Trustee to more fully and certainly vest in
and confirm to the Trustee or substitute Trustee such estates, rights, powers,
and duties, then, upon request by the Trustee or substitute Trustee, any and all
such deeds, conveyances and instruments shall be made, executed, acknowledged,
and delivered and shall be caused to be recorded and/or filed by Grantor.

 

  (f) By accepting or approving anything required to be observed, performed, or
fulfilled or to be given to Trustee pursuant to the Loan Documents, including
without limitation, any deed, conveyance, instrument, officer’s certificate,
balance sheet, statement of profit and loss or other financial statement,
survey, appraisal, or insurance policy, Trustee shall not be deemed to have
warranted, consented to, or affirmed the sufficiency, legality, effectiveness,
or legal effect of the same, or of any term, provision, or condition thereof,
and such acceptance or approval thereof shall not be or constitute any warranty
or affirmation with respect thereto by Trustee.

 

  5.11 COMPENSATION; EXCULPATION; INDEMNIFICATION.

 

  (a) Grantor shall pay Trustee’s fees and reimburse Trustee for expenses in the
administration of this trust, including attorneys’ fees. Grantor shall pay to
Beneficiary reasonable compensation for services rendered concerning this Deed
of Trust, including without limit any statement of amounts owing under any
Secured Obligation. Beneficiary shall not directly or indirectly be liable to
Grantor or any other person as a consequence of (i) the exercise of the rights,
remedies or powers granted to Beneficiary in this Deed of Trust; (ii) the
failure or refusal of Beneficiary to perform or discharge any obligation or
liability of Grantor under any agreement related to the Subject Property or
Collateral or under this Deed of Trust; or (iii) any loss sustained by Grantor
or any third party resulting from Beneficiary’s failure (whether by malfeasance,
nonfeasance or refusal to act) to lease the Subject Property after a Default
(hereinafter defined) or from any other act or omission (regardless of whether
same constitutes negligence) of Beneficiary in managing the Subject Property
after a Default unless the loss is caused by the gross negligence or willful
misconduct of Beneficiary and no such liability shall be asserted against or
imposed upon Beneficiary, and all such liability is hereby expressly waived and
released by Grantor.

 

  (b)

GRANTOR INDEMNIFIES TRUSTEE AND BENEFICIARY AGAINST, AND HOLDS TRUSTEE AND
BENEFICIARY HARMLESS FROM, ALL LOSSES, DAMAGES, LIABILITIES, CLAIMS, CAUSES OF
ACTION, JUDGMENTS, COURT COSTS, ATTORNEYS’ FEES AND OTHER LEGAL EXPENSES, COST
OF EVIDENCE OF TITLE, COST OF EVIDENCE OF VALUE, AND OTHER EXPENSES WHICH EITHER
MAY SUFFER OR INCUR: (i) BY REASON OF THIS DEED OF TRUST; (ii) BY REASON OF THE
EXECUTION OF THIS DEED OF TRUST OR IN PERFORMANCE OF ANY ACT REQUIRED OR
PERMITTED HEREUNDER OR BY LAW; (iii) AS A RESULT OF ANY FAILURE OF GRANTOR TO
PERFORM GRANTOR’S OBLIGATIONS; OR (iv) BY REASON OF ANY ALLEGED OBLIGATION OR
UNDERTAKING ON BENEFICIARY’S PART TO PERFORM OR DISCHARGE ANY OF THE
REPRESENTATIONS, WARRANTIES, CONDITIONS, COVENANTS OR OTHER OBLIGATIONS
CONTAINED IN ANY OTHER DOCUMENT RELATED TO THE SUBJECT PROPERTY AND COLLATERAL.
THE ABOVE OBLIGATION OF GRANTOR TO INDEMNIFY AND HOLD HARMLESS TRUSTEE AND



--------------------------------------------------------------------------------

 

BENEFICIARY SHALL SURVIVE THE RELEASE AND CANCELLATION OF THE SECURED
OBLIGATIONS AND THE RELEASE OR PARTIAL RELEASE OF THE LIEN OF THIS DEED OF
TRUST.

 

  (c) Grantor shall pay all amounts and indebtedness arising under this
Section 5.11 immediately upon demand by Trustee or Beneficiary together with
interest thereon from the date the indebtedness arises at the rate of interest
then applicable to the principal balance of the Note as specified therein.

 

  5.12 SUBSTITUTION OF TRUSTEES. Trustee may resign by the giving of notice of
such resignation in writing or verbally to Beneficiary. If Trustee shall die,
resign, or become disqualified from acting in the execution of this trust, or
if, for any reason, Beneficiary shall prefer to appoint a substitute trustee or
multiple substitute trustees, or successive substitute trustees or successive
multiple substitute trustees, to act instead of the aforenamed Trustee,
Beneficiary shall have full power to appoint a substitute trustee (or, if
preferred, multiple substitute trustees) in succession who shall succeed (and if
multiple substitute trustees are appointed, each of such multiple substitute
trustees shall succeed) to all the estates, rights, powers, and duties of the
aforenamed Trustee. Such appointment may be executed by any authorized agent of
Beneficiary, and if such Beneficiary be a corporation and such appointment be
executed in its behalf by any officer of such corporation, such appointment
shall be conclusively presumed to be executed with authority and shall be valid
and sufficient without proof of any action by the board of directors or any
superior officer of the corporation. Grantor hereby ratifies and confirms any
and all acts which the aforenamed Trustee, or his successor or successors in
this trust, shall do lawfully by virtue hereof. If multiple substitute Trustees
are appointed, each of such multiple substitute Trustees shall be empowered and
authorized to act alone without the necessity of the joinder of the other
multiple substitute trustees, whenever any action or undertaking of such
substitute trustees is requested or required under or pursuant to this Deed of
Trust or applicable law. Any substitute Trustee appointed pursuant to any of the
provisions hereof shall, without any further act, deed, or conveyance, become
vested with all the estates, properties, rights, powers, and trusts of its or
his predecessor in the rights hereunder with like effect as if originally named
as Trustee herein; but nevertheless, upon the written request of Beneficiary or
of the substitute Trustee, the Trustee ceasing to act shall execute and deliver
any instrument transferring to such substitute Trustee, upon the trusts herein
expressed, all the estates, properties, rights, powers, and trusts of the
Trustee so ceasing to act, and shall duly assign, transfer and deliver any of
the property and moneys held by such Trustee to the substitute Trustee so
appointed in the Trustee’s place.

 

  5.13 DUE ON SALE OR ENCUMBRANCE. The terms “Loan”, “Loan Documents” and “Loan
Agreement” have the meaning given them in the Loan Agreement described in
Section 2.1. Grantor represents, agrees and acknowledges that:

 

  (a) Improvement and operation of real property is a highly complex activity
which requires substantial knowledge of law and business conditions and
practices, and an ability to control, coordinate and schedule the many factors
affecting such improvement and operation. Experience, financial stability,
managerial ability and a good reputation in the business community enhance an
owner’s and operator’s ability to obtain market rents and to induce cooperation
in scheduling and are taken into account by Beneficiary in approving loan
applications.

 

  (b) Grantor has represented to Beneficiary, not only in the representations
and warranties contained in the Loan Documents, but also in its initial loan
application and in all of the negotiations connected with Beneficiary making the
Loan, certain facts concerning Grantor’s financial stability, managerial and
operational ability, reputation, skill, and creditworthiness. Beneficiary has
relied upon these representations and warranties as a substantial and material
consideration in its decision to make the Loan.

 

  (c) The conditions and terms provided in the Loan Agreement were induced by
these representations and warranties and would not have been made available by
Beneficiary in the absence of these representations and warranties.

 

  (d) Beneficiary would not have made this Loan if Beneficiary did not have the
right to sell, transfer, assign, or grant participations in the Loan and in the
Loan Documents, and that such participations are dependent upon the potential
participants’ reliance on such representations and warranties.



--------------------------------------------------------------------------------

  (e) Grantor’s financial stability and managerial and operational ability and
that of those persons or entities having a direct or beneficial interest in
Grantor are a substantial and material consideration to any third parties who
have entered or will enter into agreements with Grantor.

 

  (f) Beneficiary has relied upon the skills and services offered by such third
parties and the provision of such skills and services is jeopardized if Grantor
breaches its covenants contained below regarding Transfers.

 

  (g) A transfer of possession of or title to the Subject Property, or a change
in the person or entity operating, developing, constructing or managing the
Subject Property, would substantially increase the risk of Default under the
Loan Documents and significantly and materially impair and reduce Beneficiary’s
security for the Note.

 

  (h) As used herein, the term “Transfer” shall mean each of the following
actions or events: the sale, transfer, assignment, lease as a whole,
encumbrance, hypothecation, mortgage or pledge in any manner whatsoever, whether
voluntarily, involuntarily or by operation of law of: (i) the Subject Property
or Collateral or any interest therein; (ii) title to any other security more
specifically described in any Loan Document; (iii) Grantor’s right, title and/or
interest in the Loan Documents and any subsequent documents executed by Grantor
in connection therewith; (iv) legal or beneficial ownership of any partnership
interest in Grantor if Grantor is a partnership; (v) legal or beneficial
ownership of any membership interest in Grantor if Grantor is a limited
liability company; (vi) legal or beneficial ownership of any partnership
interest in any general partner, venturer or member of Grantor; or (vii) legal
or beneficial ownership of any of the stock in Grantor if Grantor is a
corporation or in any general partner, venturer or member in Grantor that is a
corporation.

 

  (i) Grantor shall not make or commit to make any Transfer without
Beneficiary’s prior written consent, which it may grant or withhold at its sole
discretion (except with respect to those Transfers reasonably approved by
Beneficiary or otherwise expressly permitted under Sections 8.1(a), 8.1(b) and
8.4(a) and (b) of the Loan Agreement). It is expressly agreed that Beneficiary
may predicate Beneficiary’s decision to grant consent to a Transfer on such
terms and conditions as Beneficiary may require, in Beneficiary’s sole
discretion, including without limitation (i) consideration of the
creditworthiness of the party to whom such Transfer will be made and its
development and management ability with respect to the Subject Property,
(ii) consideration of whether the security for repayment, performance and
discharge of the Secured Obligations, or Beneficiary’s ability to enforce its
rights, remedies, and recourses with respect to such security, will be impaired
in any way by the proposed Transfer, (iii) an increase in the rate of interest
payable under the Note or any other change in the terms and provisions of the
Note and other Loan Documents, (iv) reimbursement of Beneficiary for all costs
and expenses incurred by Beneficiary in investigating the creditworthiness and
management ability of the party to whom such Transfer will be made and in
determining whether Beneficiary’s security will be impaired by the proposed
Transfer, (v) payment to Beneficiary of a transfer fee to cover the cost of
documenting the Transfer in its records, (vi) payment of Beneficiary’s
reasonable attorneys’ fees in connection with such Transfer, (vii) endorsements
(to the extent available under applicable law) to any existing mortgagee title
insurance policies or construction binders insuring Beneficiary’s liens and
security interests covering the Subject Property, and (viii) require additional
security for the payment, performance and discharge of the Secured Obligations.
If Beneficiary’s consent should be given, any Transfer shall be subject to the
Loan Documents and any transferee of Grantor’s interest shall: (i) assume all of
Grantor’s obligations thereunder; and (ii) agree to be bound by all provisions
and perform all obligations contained therein; provided, however, that such
assumption shall not release Grantor or any maker or any guarantor of the Note
from any liability thereunder or under any other Loan Documents without the
prior written consent of Beneficiary. In the event of any Transfer without the
prior written consent of Beneficiary, whether or not Beneficiary elects to
enforce its right to accelerate the Loan pursuant to Sections 6.1 and 6.2, all
sums owing under the Note, as well as all other charges, expenses and costs
owing under the Loan Documents, shall at the option of Beneficiary,
automatically bear interest at five percent (5%) above the rate provided in the
Note, but not in excess of the Maximum Lawful Rate (as defined in the Note),
from the date (or any date thereafter) of such unconsented to Transfer. Grantor
acknowledges that the automatic shift(s) to this alternate rate is reasonable
since the representations that Beneficiary relied upon in making the Loan may no
longer be relied upon. A consent by Beneficiary to one or more Transfers shall
not be construed as a consent to further Transfers or as a waiver of
Beneficiary’s consent with respect to future Transfers.



--------------------------------------------------------------------------------

  5.14 RELEASES, EXTENSIONS, MODIFICATIONS AND ADDITIONAL SECURITY. Without
notice to or the consent, approval or agreement of any persons or entities
having any interest at any time in the Subject Property and Collateral or in any
manner obligated under the Secured Obligations (“Interested Parties”),
Beneficiary may, from time to time, release any person or entity from liability
for the payment or performance of any Secured Obligation, take any action or
make any agreement extending the maturity or otherwise altering the terms or
increasing the amount of any Secured Obligation, or accept additional security
or release all or a portion of the Subject Property and Collateral and other
security for the Secured Obligations. None of the foregoing actions shall
release or reduce the personal liability of any of said Interested Parties, or
release or impair the priority of the lien of and security interests created by
this Deed of Trust upon the Subject Property and Collateral.

 

  5.15 RELEASES. If the Secured Obligations are paid, performed and discharged
in full in accordance with the terms of this Deed of Trust, the Note, and the
other Loan Documents, then this conveyance shall become null and void and be
released by Beneficiary at Grantor’s request and expense, and Beneficiary shall
have no further obligation to make advances under and pursuant to the provisions
hereof or in the other Loan Documents. Notwithstanding anything contained herein
to the contrary, Beneficiary hereby agrees, subject to the provisions of
Section 2.7 of the Loan Agreement, that this conveyance shall become null and
void, notwithstanding the fact that all of the Secured Obligations which relate
specifically to the Other Security Instruments have not been satisfied.

 

  5.16 SUBROGATION. Beneficiary shall be subrogated to the lien of all
encumbrances, whether released of record or not, paid in whole or in part by
Beneficiary pursuant to the Loan Documents or by the proceeds of any loan
secured by this Deed of Trust.

 

  5.17 RIGHT OF INSPECTION. Beneficiary, its agents and employees, may enter the
Subject Property at any reasonable time for the purpose of inspecting the
Subject Property and Collateral and ascertaining Grantor’s compliance with the
terms hereof.

 

  5.18 CONTRACTS. Grantor will deliver to Beneficiary a copy of each Contract
promptly after the execution of same by all parties thereto and subject to any
approval of Beneficiary required by any of the Loan Documents. Within twenty
(20) days after a request by Beneficiary, Grantor shall prepare and deliver to
Beneficiary a complete listing of all Contracts, showing date, term, parties,
subject matter, concessions, whether any defaults exist, and other information
specified by Beneficiary, of or with respect to each of such Contracts, together
with a copy thereof (if so requested by Beneficiary). Grantor represents and
warrants that none of the Contracts encumber or create a lien on the Subject
Property or Collateral, but are personal with Grantor. As used herein, the term
“Contract” shall mean any management agreement, leasing and brokerage agreement,
and operating or service contract with respect to the Subject Property or
Collateral.

ARTICLE 6. DEFAULT PROVISIONS

 

  6.1 DEFAULT. For all purposes hereof, the term “Default” shall mean (a) the
existence of any Event of Default as defined in the Loan Agreement; (b) at
Beneficiary’s option, the failure of Grantor to make any payment of principal or
interest on the Note or to pay any other amount due hereunder or under the Note
when the same is due and payable, whether at maturity, by acceleration or
otherwise; (c) the failure of Grantor to perform any non-monetary obligation
hereunder, or the failure to be true of any representation or warranty of
Grantor contained herein and the continuance of such failure for ten (10) days
after notice, or within any longer grace period, if any, allowed in the Loan
Agreement for such failure, or (d) if Grantor or any other Person shall make a
Transfer without the prior written consent of Beneficiary (which consent may be
withheld in Beneficiary’s sole discretion (except for those Transfers reasonably
approved by Beneficiary or otherwise expressly permitted under Sections 8.1(a),
8.1(b), 8.4(a) and (b) of the Loan Agreement) or conditioned as provided in
Section 5.13).



--------------------------------------------------------------------------------

  6.2 RIGHTS AND REMEDIES. At any time after Default, Beneficiary and Trustee
shall each have all the following rights and remedies:

 

  (a) Right to Accelerate. Beneficiary may, without notice, demand, presentment,
notice of nonpayment or nonperformance, protest, notice of protest, notice of
intent to accelerate, notice of acceleration, or any other notice or any other
action, all of which are hereby waived by Grantor and all other parties
obligated in any manner whatsoever on the Secured Obligations, declare the
entire unpaid balance of the Secured Obligations immediately due and payable,
and upon such declaration, the entire unpaid balance of the Secured Obligations
shall be immediately due and payable. The failure to exercise any remedy
available to the Beneficiary shall not be deemed to be a waiver of any rights or
remedies of the Beneficiary under the Loan Documents, at law or in equity.

 

  (b) Right to Perform Grantor’s Covenants. If Grantor has failed to keep or
perform any covenant whatsoever contained in this Deed of Trust or the other
Loan Documents, Beneficiary may, but shall not be obligated to any person to do
so, perform or attempt to perform said covenant, and any payment made or expense
incurred in the performance or attempted performance of any such covenant shall
be and become a part of the Secured Obligations, and Grantor promises, upon
demand, to pay to Beneficiary, at the place where the Note is payable, all sums
so advanced or paid by Beneficiary, with interest from the date when paid or
incurred by Beneficiary at the rate of interest then applicable on the
outstanding principal balance of the Note. No such payment by Beneficiary shall
constitute a waiver of any Default. In addition to the liens and security
interests hereof, Beneficiary shall be subrogated to all rights, titles, liens,
and security interests securing the payment of any debt, claim, tax, or
assessment for the payment of which Beneficiary may make an advance, or which
Beneficiary may pay.

 

  (c)

Right of Entry. Beneficiary may, prior or subsequent to the institution of any
foreclosure proceedings, enter upon the Subject Property, or any part thereof,
and take exclusive possession of the Subject Property and Collateral and of all
books, records, and accounts relating thereto and to exercise without
interference from Grantor any and all rights which Grantor has with respect to
the management, possession, operation, protection, or preservation of the
Subject Property and Collateral, including without limitation the right to rent
the same for the account of Grantor and to deduct from such Payments all costs,
expenses, and liabilities of every character incurred by the Beneficiary in
collecting such Payments and in managing, operating, maintaining, protecting, or
preserving the Subject Property and Collateral and to apply the remainder of
such Payments on the Secured Obligations in such manner as Beneficiary may
elect. All such costs, expenses, and liabilities incurred by the Beneficiary in
collecting such Payments and in managing, operating, maintaining, protecting, or
preserving the Subject Property and Collateral, if not paid out of Payments as
hereinabove provided, shall constitute a demand obligation owing by Grantor and
shall bear interest from the date of expenditure until paid at the rate of
interest then applicable on the outstanding principal balance of the Note, all
of which shall constitute a portion of the Secured Obligations. If necessary to
obtain the possession provided for above, the Beneficiary may invoke any and all
legal remedies to dispossess Grantor, including specifically one or more actions
for forcible entry and detainer, trespass to try title, and restitution. In
connection with any action taken by the Beneficiary pursuant to this subsection,
the Beneficiary shall not be liable for any loss sustained by Grantor resulting
from any failure to let the Subject Property or Collateral, or any part thereof,
or from any other act or omission of the Beneficiary in managing the Subject
Property and Collateral unless such loss is caused by the willful misconduct of
the Beneficiary, nor shall the Beneficiary be obligated to perform or discharge
any obligation, duty, or liability under any Lease or under or by reason hereof
or the exercise of rights or remedies hereunder. GRANTOR SHALL AND DOES HEREBY
AGREE TO INDEMNIFY BENEFICIARY FOR, AND TO HOLD HARMLESS BENEFICIARY FROM, ANY
AND ALL LIABILITY, LOSS, OR DAMAGE, WHICH MAY OR MIGHT BE INCURRED BY
BENEFICIARY UNDER ANY SUCH LEASE OR UNDER OR BY REASON HEREOF OR THE EXERCISE OF
RIGHTS OR REMEDIES HEREUNDER, AND FROM ANY AND ALL CLAIMS AND DEMANDS WHATSOEVER
WHICH MAY BE ASSERTED AGAINST BENEFICIARY BY REASON OF ANY ALLEGED OBLIGATIONS
OR UNDERTAKINGS ON ITS PART TO PERFORM OR DISCHARGE ANY OF THE TERMS, COVENANTS,
OR AGREEMENTS CONTAINED IN ANY SUCH LEASE. Should Beneficiary incur any such
liability, the amount thereof, including without limitation costs, expenses, and
reasonable attorneys’ fees, together with interest thereon from the date of
expenditure until paid at the rate of interest then applicable on the
outstanding principal balance of the Note, shall be secured hereby, and Grantor
shall reimburse the Beneficiary therefor



--------------------------------------------------------------------------------

 

immediately upon demand. Nothing in this subsection shall impose any duty,
obligation, or responsibility upon Beneficiary for the control, care,
management, leasing, or repair of the Subject Property and Collateral, nor for
the carrying out of any of the terms and conditions of any such Lease; nor shall
it operate to make Beneficiary responsible or liable for any waste committed on
the Subject Property and Collateral by the tenants or by any other parties, or
for any Hazardous Materials on or under the Subject Property or Collateral, or
for any dangerous or defective condition of the Subject Property or Collateral
or for any negligence in the management, leasing, upkeep, repair, or control of
the Subject Property or Collateral resulting in loss or injury or death to any
tenant, licensee, employee, or stranger. Grantor hereby assents to, ratifies,
and confirms any and all actions of Beneficiary with respect to the Subject
Property and Collateral taken under this subsection.

The remedies in this subsection are in addition to other remedies available to
the Beneficiary and the exercise of the remedies in this subsection shall not be
deemed to be an election of nonjudicial or judicial remedies otherwise available
to the Beneficiary. The remedies in this Section 6.2 are available under and
governed by the real property laws of Texas and are not governed by the personal
property laws of Texas, including but not limited to, the power to dispose of
personal property in a commercially reasonable manner under Section 9.610 of the
UCC. No action by Beneficiary, taken pursuant to this subsection, shall be
deemed to be an election to dispose of personal property under Section 9.621 of
the UCC. Any receipt of consideration received by Beneficiary pursuant to this
subsection shall be immediately credited against the Secured Obligations (in the
inverse order of maturity) and the value of said consideration shall be treated
like any other payment against the Secured Obligations.

 

  (d) Foreclosure-Power of Sale. Beneficiary may request Trustee to proceed with
foreclosure under the power of sale which is hereby conferred, such foreclosure
to be accomplished in accordance with the following provisions:

 

  (i) Public Sale. Trustee is hereby authorized and empowered, and it shall be
Trustee’s special duty, upon such request of Beneficiary, to sell the Subject
Property and Collateral, or any part thereof, at public auction to the highest
bidder for cash, with or without having taken possession of same. Any such sale
(including notice thereof) shall comply with the applicable requirements, at the
time of the sale, of Section 51.002 of the Texas Property Code or, if and to the
extent such statute is not then in force, with the applicable requirements, at
the time of the sale, of the successor statute or statutes, if any, governing
sales of Texas real property under powers of sale conferred by deeds of trust.
If there is no statute in force at the time of the sale governing sales of Texas
real property under powers of sale conferred by deeds of trust, such sale shall
comply with applicable law, at the time of the sale, governing sales of Texas
real property under powers of sale conferred by deeds of trust.

 

  (ii)

Right to Require Proof of Financial Ability and/or Cash Bid. At any time during
the bidding, the Trustee may require a bidding party (A) to disclose its full
name, state and city of residence, occupation, and specific business office
location, and the name and address of the principal the bidding party is
representing (if applicable), and (B) to demonstrate reasonable evidence of the
bidding party’s financial ability (or, if applicable, the financial ability of
the principal of such bidding party), as a condition to the bidding party
submitting bids at the foreclosure sale. If any such bidding party (the
“Questioned Bidder”) declines to comply with the Trustee’s requirement in this
regard, or if such Questioned Bidder does respond but the Trustee, in Trustee’s
sole and absolute discretion, deems the information or the evidence of the
financial ability of the Questioned Bidder (or, if applicable, the principal of
such bidding party) to be inadequate, then the Trustee may continue the bidding
with reservation; and in such event (1) the Trustee shall be authorized to
caution the Questioned Bidder concerning the legal obligations to be incurred in
submitting bids, and (2) if the Questioned Bidder is not the highest bidder at
the sale, or if having been the highest bidder the Questioned Bidder fails to
deliver the cash purchase price payment promptly to the Trustee, all bids by the
Questioned Bidder shall be null and void. The Trustee may, in Trustee’s sole and
absolute discretion, determine that a credit bid may be in the best interest of
the Grantor and Beneficiary, and elect to sell the Mortgaged Property for credit
or for a combination of cash and credit; provided, however, that the Trustee
shall have no obligation to accept any bid except an all cash bid. In the event
the Trustee requires a cash bid and cash is not delivered within a reasonable
time after conclusion



--------------------------------------------------------------------------------

 

of the bidding process, as specified by the Trustee, but in no event later than
3:45 p.m. local time on the day of sale, then said contingent sale shall be null
and void, the bidding process may be recommenced, and any subsequent bids or
sale shall be made as if no prior bids were made or accepted.

 

  (iii) Sale Subject to Unmatured Indebtedness. In addition to the rights and
powers of sale granted under the preceding provisions of this subsection, if
default is made in the payment of any portion of the Secured Obligations,
Beneficiary may, at Beneficiary’s option, at once or at any time thereafter
while any matured portion remains unpaid, without declaring the entire Secured
Obligations to be due and payable, orally or in writing direct Trustee to
enforce this trust and to sell the Subject Property and Collateral subject to
such unmatured Secured Obligations and to the rights, powers, liens, security
interests, and assignments securing or providing recourse for payment of such
unmatured Secured Obligations, in the same manner, all as provided in the
preceding provisions of this subsection. Sales made without maturing the Secured
Obligations may be made hereunder whenever there is a default in the payment of
any portion of the Secured Obligations, without exhausting the power of sale
granted hereby, and without affecting in any way the power of sale granted under
this subsection, the unmatured balance of the Secured Obligations or the rights,
powers, liens, security interests, and assignments securing or providing
recourse for payment of the Secured Obligations.

 

  (iv) Partial Foreclosure. Sale of a part of the Subject Property or Collateral
shall not exhaust the power of sale, but sales may be made from time to time
until the Secured Obligations is paid, performed and discharged in full. It is
intended by each of the foregoing provisions of this subsection that Trustee
may, after any request or direction by Beneficiary, sell not only the Subject
Property, but also the Collateral and other interests constituting security for
the Loan under the Loan Documents, or any part thereof, along with the Subject
Property and Collateral or any part thereof, as a unit and as a part of a single
sale, or may sell at any time or from time to time any part or parts of the
Subject Property and Collateral separately from the remainder of the Subject
Property and Collateral. It shall not be necessary to have present or to exhibit
at any sale any of the Subject Property and Collateral.

 

  (v) Trustee’s Deeds. After any sale under this subsection, Trustee shall make
good and sufficient deeds, assignments, and other conveyances to the purchaser
or purchasers thereunder in the name of Grantor, conveying the Subject Property
and Collateral or any part thereof so sold to the purchaser or purchasers with
general warranty of title by Grantor. It is agreed that in any deeds,
assignments or other conveyances given by Trustee, any and all statements of
fact or other recitals therein made as to the identity of Beneficiary, the
occurrence or existence of any Default, the notice of intention to accelerate,
or acceleration of, the maturity of the Secured Obligations, the request to
sell, notice of sale, time, place, terms and manner of sale, and receipt,
distribution, and application of the money realized therefrom, the due and
proper appointment of a substitute trustee, and without being limited by the
foregoing, any other act or thing having been duly done by or on behalf of
Beneficiary or by or on behalf of Trustee, shall be taken by all courts of law
and equity as prima facie evidence that such statements or recitals state true,
correct, and complete facts and are without further question to be so accepted,
and Grantor does hereby ratify and confirm any and all acts that Trustee may
lawfully do in the premises by virtue hereof.

 

  (e) Beneficiary’s Judicial Remedies. Beneficiary, or Trustee, upon written
request of Beneficiary, may proceed by suit or suits, at law or in equity, to
enforce the payment, performance and discharge of the Secured Obligations in
accordance with the terms hereof, of the Note, and the other Loan Documents, to
foreclose the liens and security interests of this Deed of Trust as against all
or any part of the Subject Property and Collateral, and to have all or any part
of the Subject Property and Collateral sold under the judgment or decree of a
court of competent jurisdiction. This remedy shall be cumulative of any other
nonjudicial remedies available to the Beneficiary with respect to the Loan
Documents. Proceeding with a request or receiving a judgment for legal relief
shall not be or be deemed to be an election of remedies or bar any available
nonjudicial remedy of the Beneficiary.



--------------------------------------------------------------------------------

  (f) Beneficiary’s Right to Appointment of Receiver. Beneficiary, as a matter
of right and without regard to the sufficiency of the security for payment,
performance and discharge of the Secured Obligations, without notice to Grantor
and without any showing of insolvency, fraud, or mismanagement on the part of
Grantor, and without the necessity of filing any judicial or other proceeding
other than the proceeding for appointment of a receiver, shall be entitled to
the appointment of a receiver or receivers of the Subject Property and
Collateral or any part thereof, and of the Payments, and Grantor hereby
irrevocably consents to the appointment of a receiver or receivers. Any receiver
appointed pursuant to the provisions of this subsection shall have the usual
powers and duties of receivers in such matters.

 

  (g) Beneficiary’s UCC Remedies. The Beneficiary may exercise its rights of
enforcement with respect to the Collateral under the UCC, and in conjunction
with, in addition to or in substitution for the rights and remedies under the
UCC the Beneficiary may, and Grantor agrees, as follows: (i) without demand or
notice to Grantor, enter upon the Subject Property to take possession of,
assemble, receive, and collect the Collateral, or any part thereof, or to render
it unusable; (ii) require Grantor to assemble the Collateral and make it
available at a place Beneficiary designates which is mutually convenient to
allow Beneficiary to take possession or dispose of the Collateral; (iii) written
notice mailed to Grantor as provided herein at least ten (10) days prior to the
date of public sale of the Collateral or prior to the date after which private
sale of the Collateral will be made shall constitute reasonable notice; (iv) any
sale made pursuant to the provisions of this subsection shall be deemed to have
been a public sale conducted in a commercially reasonable manner if held
contemporaneously with the sale of the Subject Property under power of sale as
provided herein upon giving the same notice with respect to the sale of the
Collateral hereunder as is required for such sale of the Subject Property under
power of sale, and such sale shall be deemed to be pursuant to a security
agreement covering both real and personal property under Section 9.604 of the
UCC; (v) in the event of a foreclosure sale, whether made by the Trustee under
the terms hereof, or under judgment of a court, the Collateral and the Subject
Property may, at the option of the Beneficiary, be sold as a whole; (vi) it
shall not be necessary that the Beneficiary take possession of the Collateral,
or any part thereof, prior to the time that any sale pursuant to the provisions
of this subsection is conducted, and it shall not be necessary that the
Collateral or any part thereof be present at the location of such sale;
(vii) prior to application of proceeds of disposition of the Collateral to the
Secured Obligations, such proceeds shall be applied to the reasonable expenses
of retaking, holding, preparing for sale or lease, selling, leasing and the
like, and the reasonable attorneys’ fees and legal expenses incurred by the
Beneficiary; (viii) after notification, if any, hereafter provided in this
subsection, Beneficiary may sell, lease, or otherwise dispose of the Collateral,
or any part thereof, in one or more parcels at public or private sale or sales,
at Beneficiary’s offices or elsewhere, for cash, on credit, or for future
delivery. Upon the request of Beneficiary, Grantor shall assemble the Collateral
and make it available to Beneficiary at any place designated by Beneficiary that
is reasonably convenient to Grantor and Beneficiary. Grantor agrees that
Beneficiary shall not be obligated to give more than ten (10) days’ written
notice of the time and place of any public sale or of the time after which any
private sale may take place and that such notice shall constitute reasonable
notice of such matters. Grantor shall be liable for all expenses of retaking,
holding, preparing for sale, or the like, and all attorneys’ fees, legal
expenses, and all other costs and expenses incurred by Beneficiary in connection
with the collection of the Secured Obligations and the enforcement of
Beneficiary’s rights under the Loan Documents. Beneficiary shall apply the
proceeds of the sale of the Collateral against the Secured Obligations in
accordance with the requirements of this Deed of Trust. Grantor shall remain
liable for any deficiency if the proceeds of any sale or disposition of the
Collateral are insufficient to pay, perform and discharge the Secured
Obligations in full. Grantor waives all rights of marshalling in respect of the
Personalty; (ix) any and all statements of fact or other recitals made in any
bill of sale or assignment or other instrument evidencing any foreclosure sale
hereunder, the nonpayment of the Secured Obligations, the occurrence of any
Default, the Beneficiary having declared all or a portion of such Secured
Obligations to be due and payable, the notice of time, place, and terms of sale
and of the properties to be sold having been duly given, or any other act or
thing having been duly done by Beneficiary, shall be taken as prima facie
evidence of the truth of the facts so stated and recited; and (x) Beneficiary
may appoint or delegate any one or more persons as agent to perform any act or
acts necessary or incident to any sale held by Beneficiary, including the
sending of notices and the conduct of the sale, but in the name and on behalf of
Beneficiary.



--------------------------------------------------------------------------------

  (h) Rights Relating to Leases and Rents. Grantor has, pursuant to Article 3 of
this Deed of Trust, assigned to Beneficiary all Payments under each of the
Leases covering all or any portion of the Subject Property. Beneficiary, or
Trustee on Beneficiary’s behalf, may at any time, and without notice, either in
person, by agent, or by receiver to be appointed by a court, enter and take
possession of the Subject Property or any part thereof, and in its own name, sue
for or otherwise collect the Payments. All Payments collected by Beneficiary, or
Trustee acting on Beneficiary’s behalf, shall be applied as provided for in this
Deed of Trust; provided, however, that if the costs, expenses, and attorneys’
fees shall exceed the amount of Payments collected, the excess shall be added to
the Secured Obligations, shall bear interest at the rate of interest then
applicable on the outstanding principal balance of the Note, and shall be
immediately due and payable. The entering upon and taking possession of the
Subject Property, the collection of Payments, and the application thereof as
aforesaid shall not cure or waive any Default or notice of default, if any,
hereunder nor invalidate any act done pursuant to such notice, except to the
extent any such Default is fully cured. Failure or discontinuance by
Beneficiary, or Trustee on Beneficiary’s behalf, at any time or from time to
time, to collect said Payments shall not in any manner impair the subsequent
enforcement by Beneficiary, or Trustee on Beneficiary’s behalf, of the right,
power and authority herein conferred upon it. Nothing contained herein, nor the
exercise of any right, power, or authority herein granted to Beneficiary, or
Trustee on Beneficiary’s behalf, shall be, or shall be construed to be, an
affirmation by it of any tenancy, lease, or option, nor an assumption of
liability under, nor the subordination of, the lien of this Deed of Trust, to
any such tenancy, lease, or option, nor an election of judicial relief, if any
such relief is requested or obtained as to Leases or Payments, with respect to
the Subject Property or any other collateral given by Grantor to Beneficiary. In
addition, from time to time Beneficiary may elect, and notice hereby is given to
each lessee under any Lease, to subordinate the lien of this Deed of Trust to
any Lease by unilaterally executing and recording an instrument of
subordination, and upon such election the lien of this Deed of Trust shall be
subordinate to the Lease identified in such instrument of subordination;
provided, however, in each instance such subordination will not affect or be
applicable to, and expressly excludes any lien, charge, encumbrance, security
interest, claim, easement, restriction, option, covenant and other rights,
titles, interests or estates of any nature whatsoever with respect to all or any
portion of the Subject Property and Collateral to the extent that the same may
have arisen or intervened during the period between the recordation of this Deed
of Trust and the execution of the Lease identified in such instrument of
subordination.

 

  (i) Other Rights. Beneficiary (i) may surrender the insurance policies
maintained pursuant hereto or the other Loan Documents or any part thereof, and
upon receipt shall apply the unearned premiums as a credit on the Secured
Obligations, in accordance herewith, and, in connection therewith, Grantor
hereby appoints Beneficiary as agent and attorney-in-fact (which is coupled with
an interest and is therefore irrevocable) for Grantor to collect such premiums;
and (ii) apply the reserve for impositions, if any, required by the provisions
of this Deed of Trust, toward payment of the Secured Obligations; and
(iii) shall have and may exercise any and all other rights and remedies which
Beneficiary may have at law or in equity, or by virtue of any Loan Document or
under the UCC, or otherwise.

 

  (j) Beneficiary as Purchaser. Beneficiary may be the purchaser of the Subject
Property and Collateral or any part thereof, at any sale thereof, whether such
sale be under the power of sale herein vested in Trustee or upon any other
foreclosure of the liens and security interests hereof, or otherwise, and
Beneficiary shall, upon any such purchase, acquire good title to the Subject
Property and Collateral so purchased, free of the liens and security interests
hereof, unless the sale was made subject to an unmatured portion of the Secured
Obligations. The Beneficiary, as purchaser, shall be treated in the same manner
as any third party purchaser and the proceeds of the Beneficiary’s purchase
shall be applied in accordance with the requirements of this Deed of Trust.

 

  (k)

Possession After Foreclosure. If the liens or security interests hereof shall be
foreclosed by power of sale granted herein, by judicial action, or otherwise,
the purchaser at any such sale shall receive, as an incident to purchaser’s
ownership, immediate possession of the property purchased, and if Grantor or
Grantor’s successors shall hold possession of said property or any part thereof
subsequent to foreclosure, Grantor and Grantor’s successors shall be considered
as tenants at sufferance of the purchaser at foreclosure sale (without
limitation of other rights or remedies, at a reasonable rental per day, due and
payable daily, based upon the value of the portion of the Subject



--------------------------------------------------------------------------------

 

Property and Collateral so occupied or possessed and sold to such purchaser),
and anyone occupying or possessing such portion of the Subject Property and
Collateral, after demand is made for possession thereof, shall be guilty of
forcible detainer and shall be subject to eviction and removal, forcible or
otherwise, with or without process of law, and all damages by reason thereof are
hereby expressly waived.

 

  (l) Abandonment of Sale. In the event a foreclosure hereunder is commenced by
Trustee in accordance with subsection (d) hereof, at any time before the sale,
Trustee may abandon the sale, and Beneficiary may then institute suit for the
collection of the Secured Obligations and for the foreclosure of the liens and
security interests hereof and of the Loan Documents. If Beneficiary should
institute a suit for the collection of the Secured Obligations and for a
foreclosure of the liens and security interests hereof, Beneficiary may, at any
time before the entry of a final judgment in said suit, dismiss the same and
require Trustee to sell the Subject Property and Collateral or any part thereof
in accordance with the provisions of this Deed of Trust.

 

  6.3 APPLICATION OF FORECLOSURE SALE PROCEEDS. The proceeds from any sale,
lease, or other disposition made pursuant to Section 6.2, or the proceeds from
the surrender of any insurance policies pursuant hereto, or any Payments
collected by Beneficiary from the Subject Property and Collateral, or the
reserve for impositions, if any, required by the provisions of this Deed of
Trust or sums received pursuant to a condemnation or proceeds from insurance
which Beneficiary elects to apply to the Secured Obligations, shall be applied
by Trustee, or by Beneficiary, as the case may be, to the Secured Obligations in
the following order and priority: (i) to the payment of all expenses of
advertising, selling, disposing and conveying the Subject Property and
Collateral or part thereof, and/or prosecuting or otherwise collecting Payments,
proceeds, premiums, or other sums including reasonable attorneys’ fees and a
reasonable fee or commission to Trustee, not to exceed five percent (5%) of the
proceeds thereof or sums so received; (ii) to the remainder of the Secured
Obligations; (iii) the balance, if any and to the extent applicable, remaining
after the full and final payment, performance and discharge of the Secured
Obligations to the holder or beneficiary of any inferior liens or security
interests covering the Subject Property and Collateral, if any, in order of the
priority of such inferior liens or security interests (Trustee and Beneficiary
shall hereby be entitled to rely exclusively upon a commitment for title
insurance or search of applicable uniform commercial code filing office records
issued to determine such priority); and (iv) the cash balance, if any, to the
Grantor. The application of proceeds of sale or other proceeds as otherwise
provided herein shall be deemed to be a payment of the Secured Obligations like
any other payment. The balance of the Secured Obligations remaining unpaid, if
any, shall remain fully due and owing in accordance with the terms of the Note
or the other Loan Documents.

 

  6.4 APPLICATION OF OTHER SUMS. All sums received by Beneficiary under
Section 6.2 or Section 3.2, less all costs and expenses incurred by Beneficiary
or any receiver under Section 6.2 or Section 3.2, including, without limitation,
attorneys’ fees, shall be applied in payment of the Secured Obligations in such
order as Beneficiary shall determine in its sole discretion; provided, however,
Beneficiary shall have no liability for funds not actually received by
Beneficiary.

 

  6.5 NO CURE OR WAIVER. Neither Beneficiary’s nor Trustee’s nor any receiver’s
entry upon and taking possession of all or any part of the Subject Property and
Collateral, nor any collection of rents, issues, profits, insurance proceeds,
condemnation proceeds or damages, other security or proceeds of other security,
or other sums, nor the application of any collected sum to any Secured
Obligation, nor the exercise or failure to exercise of any other right or remedy
by Beneficiary or Trustee or any receiver shall cure or waive any breach,
Default or notice of default under this Deed of Trust, or nullify the effect of
any notice of default or sale (unless all Secured Obligations then due have been
paid and performed and Grantor has cured all other defaults), or impair the
status of the security, or prejudice Beneficiary or Trustee in the exercise of
any right or remedy, or be construed as an affirmation by Beneficiary of any
tenancy, lease or option or a subordination of the lien of or security interests
created by this Deed of Trust.

 

  6.6 PAYMENT OF COSTS, EXPENSES AND ATTORNEYS’ FEES. Grantor agrees to pay to
Beneficiary immediately and without demand all costs and expenses incurred by
Trustee and Beneficiary pursuant to Section 6.2 (including, without limitation,
court costs and attorneys’ fees, whether incurred in litigation or not) with
interest from the date of expenditure until said sums have been paid at the rate
of interest then applicable to the principal balance of the Note as specified
therein. In addition, Grantor shall pay to Trustee all Trustee’s fees hereunder
and shall reimburse Trustee for all expenses incurred in the administration of
this trust, including, without limitation, any attorneys’ fees.



--------------------------------------------------------------------------------

  6.7 POWER TO FILE NOTICES AND CURE DEFAULTS. Grantor hereby irrevocably
appoints Beneficiary and its successors and assigns, as its attorney-in-fact,
which agency is coupled with an interest, (a) to execute and/or record any
notices of completion, cessation of labor, or any other notices that Beneficiary
deems appropriate to protect Beneficiary’s interest, (b) upon the issuance of a
deed pursuant to the foreclosure of the lien of this Deed of Trust or the
delivery of a deed in lieu of foreclosure, to execute all instruments of
assignment or further assurance with respect to the Subject Property and
Collateral, Leases and Payments in favor of the grantee of any such deed, as may
be necessary or desirable for such purpose, (c) to prepare, execute and file or
record financing statements, continuation statements, applications for
registration and like papers necessary to create, perfect or preserve
Beneficiary’s security interests and rights in or to any of the Subject Property
and Collateral, and (d) upon the occurrence of an event, act or omission which,
with notice or passage of time or both, would constitute a Default, Beneficiary
may perform any obligation of Grantor hereunder; provided, however, that:
(i) Beneficiary as such attorney-in-fact shall only be accountable for such
funds as are actually received by Beneficiary; and (ii) Beneficiary shall not be
liable to Grantor or any other person or entity for any failure to act (whether
such failure constitutes negligence) by Beneficiary under this Section.

ARTICLE 7. MISCELLANEOUS PROVISIONS

 

  7.1 ADDITIONAL PROVISIONS. The Loan Documents contain or incorporate by
reference the entire agreement of the parties with respect to matters
contemplated herein and supersede all prior negotiations. The Loan Documents
grant further rights to Beneficiary and contain further agreements and
affirmative and negative covenants by Grantor which apply to this Deed of Trust
and to the Subject Property and Collateral and such further rights and
agreements are incorporated herein by this reference.

 

  7.2 MERGER. No merger shall occur as a result of Beneficiary’s acquiring any
other estate in, or any other lien on, the Subject Property unless Beneficiary
consents to a merger in writing.

 

  7.3 OBLIGATIONS OF GRANTOR, JOINT AND SEVERAL. If more than one person has
executed this Deed of Trust as “Grantor”, the obligations of all such persons
hereunder shall be joint and several.

 

  7.4 RECOURSE TO SEPARATE PROPERTY. Any married person who executes this Deed
of Trust as a Grantor agrees that any money judgment which Beneficiary or
Trustee obtains pursuant to the terms of this Deed of Trust or any other
obligation of that married person secured by this Deed of Trust may be collected
by execution upon that person’s separate property, and any community property of
which that person is a manager.

 

  7.5 WAIVER OF MARSHALLING RIGHTS. Grantor, for itself and for all parties
claiming through or under Grantor, and for all parties who may acquire a lien on
or interest in the Subject Property and Collateral, hereby waives all rights to
have the Subject Property and Collateral and/or any other property, which is now
or later may be security for any Secured Obligation (“Other Property”)
marshalled upon any foreclosure of the lien of this Deed of Trust or on a
foreclosure of any other lien or security interest against any security for any
of the Secured Obligations. Beneficiary shall have the right to sell, and any
court in which foreclosure proceedings may be brought shall have the right to
order a sale of, the Subject Property and any or all of the Collateral or Other
Property as a whole or in separate parcels, in any order that Beneficiary may
designate.

 

  7.6 RULES OF CONSTRUCTION. When the identity of the parties or other
circumstances make it appropriate the masculine gender includes the feminine
and/or neuter, and the singular number includes the plural. The term “Subject
Property” and “Collateral” means all and any part of the Subject Property and
Collateral, respectively, and any interest in the Subject Property and
Collateral, respectively.

 

  7.7 SUCCESSORS IN INTEREST. The terms, covenants, and conditions herein
contained shall be binding upon and inure to the benefit of the heirs,
successors and assigns of the parties hereto; provided, however, that this
Section 7.7 does not waive or modify the provisions of Section 6.1(e).



--------------------------------------------------------------------------------

  7.8 EXECUTION IN COUNTERPARTS. To facilitate execution, this document may be
executed in as many counterparts as may be convenient or required. It shall not
be necessary that the signature or acknowledgment of, or on behalf of, each
party, or that the signature of all persons required to bind any party, or the
acknowledgment of such party, appear on each counterpart. All counterparts shall
collectively constitute a single document. It shall not be necessary in making
proof of this document to produce or account for more than a single counterpart
containing the respective signatures of, or on behalf of, and the respective
acknowledgments of, each of the parties hereto. Any signature or acknowledgment
page to any counterpart may be detached from such counterpart without impairing
the legal effect of the signatures or acknowledgments thereon and thereafter
attached to another counterpart identical thereto except having attached to it
additional signature or acknowledgment pages.

 

  7.9 TEXAS LAW. This Deed of Trust shall be construed in accordance with the
laws of the State of Texas, except to the extent that federal laws preempt the
laws of the State of Texas.

 

  7.10 INCORPORATION. Exhibit A and Exhibit B, as attached, are incorporated
into this Deed of Trust by this reference.

 

  7.11 NOTICES. All notices, demands or other communications required or
permitted to be given pursuant to the provisions of this Deed of Trust shall be
in writing and shall be considered as properly given if delivered personally or
sent by certified United States mail, return receipt requested, or by Overnight
Express Mail or by overnight commercial courier service, charges prepaid.
Notices so sent shall be effective upon receipt at the address set forth below;
provided, however, that non-receipt of any communication as the result of any
change of address of which the sending party was not notified or as the result
of a refusal to accept delivery shall be deemed receipt of such communication.
For purposes of notice, the address of the parties shall be:

 

Grantor:   

KBS INDUSTRIAL PORTFOLIO, LLC,

a Delaware limited liability company

c/o KBS Capital Advisors, LLC

620 Newport Center Drive, Suite 1300

Newport Beach, CA 92660

Telephone: (949) 417-6500

Telecopier: (949) 417-6518

Trustee:   

Patrick J. Murphy

Legal Department

633 Folsom, 7th floor

San Francisco, CA 94107

MAC 0149-075

Attn: Real Estate Group Counsel

(w/ reference to Loan #105156 and Beneficiary AU #2955)

Beneficiary:   

WELLS FARGO BANK, NATIONAL ASSOCIATION

Real Estate Group (AU #02955)

Orange County

2030 Main Street, Suite 800

Irvine, CA 92614

Attn: John Ferguson, Relationship Manager

Tel: (949) 251-4310

Fax: (949) 851-9728

Loan #:105156

With a copy to:   

Wells Fargo Bank, National Association

Disbursement and Operations Center

2120 East Park Place, Suite 100

El Segundo, CA 90245

Attention: Shirley Floresca

Any party shall have the right to change its address for notice hereunder to any
other location within the continental United States by the giving of thirty
(30) days notice to the other party in the manner set forth hereinabove. Grantor
shall forward to



--------------------------------------------------------------------------------

Beneficiary, without delay, any notices, letters or other communications
delivered to the Subject Property or to Grantor naming Beneficiary, “Lender” or
the “Construction Lender” or any similar designation as addressee, or which
could reasonably be deemed to affect the construction of the Improvements or the
ability of Grantor to perform its obligations to Beneficiary under the Note or
the Loan Agreement.

 

  7.12 LIMITATIONS ON RECOURSE. The limitations on personal liability of
directors, officers, partners and members of Borrower contained in Section 11.21
of the Loan Agreement shall apply to this Deed of Trust.

 

  7.13 INTEREST PROVISIONS.

 

  (a) Savings Clause. It is expressly stipulated and agreed to be the intent of
Grantor and Beneficiary at all times to comply strictly with the applicable
Texas law governing the maximum rate or amount of interest payable on the Note
or the Related Indebtedness (or applicable United States federal law to the
extent that it permits Beneficiary to contract for, charge, take, reserve or
receive a greater amount of interest than under Texas law). If the applicable
law is ever judicially interpreted so as to render usurious any amount
(i) contracted for, charged, taken, reserved or received pursuant to the Note,
any of the other Loan Documents or any other communication or writing by or
between Grantor and Beneficiary related to the transaction or transactions that
are the subject matter of the Loan Documents, (ii) contracted for, charged or
received by reason of Beneficiary’s exercise of the option to accelerate the
maturity of the Note and/or the Related Indebtedness, or (iii) Grantor will have
paid or Beneficiary will have received by reason of any voluntary prepayment by
Grantor of the Note and/or the Related Indebtedness, then it is Grantor’s and
Beneficiary’s express intent that all amounts charged in excess of the Maximum
Lawful Rate shall be automatically cancelled, ab initio, and all amounts in
excess of the Maximum Lawful Rate theretofore collected by Beneficiary shall be
credited on the principal balance of the Note and/or the Related Indebtedness
(or, if the Note and all Related Indebtedness have been or would thereby be paid
in full, refunded to Grantor), and the provisions of the Note and the other Loan
Documents immediately be deemed reformed and the amounts thereafter collectible
hereunder and thereunder reduced, without the necessity of the execution of any
new document, so as to comply with the applicable law, but so as to permit the
recovery of the fullest amount otherwise called for hereunder and thereunder;
provided, however, if the Note has been paid in full before the end of the
stated term of the Note, then Grantor and Beneficiary agree that Beneficiary
shall, with reasonable promptness after Beneficiary discovers or is advised by
Grantor that interest was received in an amount in excess of the Maximum Lawful
Rate, either refund such excess interest to Grantor and/or credit such excess
interest against the Note and/or any Related Indebtedness then owing by Grantor
to Beneficiary. Grantor hereby agrees that as a condition precedent to any claim
seeking usury penalties against Beneficiary, Grantor will provide written notice
to Beneficiary, advising Beneficiary in reasonable detail of the nature and
amount of the violation, and Beneficiary shall have sixty (60) days after
receipt of such notice in which to correct such usury violation, if any, by
either refunding such excess interest to Grantor or crediting such excess
interest against the Note and/or the Related Indebtedness then owing by Grantor
to Beneficiary. All sums contracted for, charged or received by Beneficiary for
the use, forbearance or detention of any debt evidenced by the Note and/or the
Related Indebtedness shall, to the extent permitted by applicable law, be
amortized or spread, using the actuarial method, throughout the stated term of
the Note and/or the Related Indebtedness (including any and all renewal and
extension periods) until payment in full so that the rate or amount of interest
on account of the Note and/or the Related Indebtedness does not exceed the
Maximum Lawful Rate from time to time in effect and applicable to the Note
and/or the Related Indebtedness for so long as debt is outstanding. In no event
shall the provisions of Chapter 346 of the Texas Finance Code (which regulates
certain revolving credit loan accounts and revolving triparty accounts) apply to
the Note and/or the Related Indebtedness. Notwithstanding anything to the
contrary contained herein or in any of the other Loan Documents, it is not the
intention of Beneficiary to accelerate the maturity of any interest that has not
accrued at the time of such acceleration or to collect unearned interest at the
time of such acceleration.

 

  (b)

Definitions. As used herein, the term “Maximum Lawful Rate” shall mean the
maximum lawful rate of interest which may be contracted for, charged, taken,
received or reserved by Beneficiary in accordance with the applicable laws of
the State of Texas (or applicable United States federal law to the extent that
it permits Beneficiary to contract for, charge, take, receive or reserve a
greater amount of interest than under Texas law), taking into account all
Charges (as herein defined) made in



--------------------------------------------------------------------------------

 

connection with the transaction evidenced by the Note and the other Loan
Documents. As used herein, the term “Charges” shall mean all fees, charges
and/or any other things of value, if any, contracted for, charged, received,
taken or reserved by Beneficiary in connection with the transactions relating to
the Note and the other Loan Documents, which are treated as interest under
applicable law. As used herein, the term “Related Indebtedness” shall mean any
and all debt paid or payable by Grantor to Beneficiary pursuant to the Loan
Documents or any other communication or writing by or between Grantor and
Beneficiary related to the transaction or transactions that are the subject
matter of the Loan Documents, except such debt which has been paid or is payable
by Grantor to Beneficiary under the Note.

 

  (c) Ceiling Election. To the extent that Beneficiary is relying on Chapter 303
of the Texas Finance Code to determine the Maximum Lawful Rate payable on the
Note and/or the Related Indebtedness, Beneficiary will utilize the weekly
ceiling from time to time in effect as provided in such Chapter 303, as amended.
To the extent United States federal law permits Beneficiary to contract for,
charge, take, receive or reserve a greater amount of interest than under Texas
law, Beneficiary will rely on United States federal law instead of such Chapter
303 for the purpose of determining the Maximum Lawful Rate. Additionally, to the
extent permitted by applicable law now or hereafter in effect, Beneficiary may,
at its option and from time to time, utilize any other method of establishing
the Maximum Lawful Rate under such Chapter 303 or under other applicable law by
giving notice, if required, to Grantor as provided by applicable law now or
hereafter in effect.

 

  7.14 DEFICIENCY.

 

  (a) In the event an interest in any of the Subject Property and Collateral is
foreclosed upon pursuant to a judicial or nonjudicial foreclosure sale, Grantor
agrees as follows. Notwithstanding the provisions of Sections 51.003, 51.004,
and 51.005 of the Texas Property Code (as the same may be amended from time to
time), and to the extent permitted by law, Grantor agrees that Beneficiary shall
be entitled to seek a deficiency judgment from Grantor and any other party
obligated on the Note equal to the difference between the amount owing on the
Note and the amount for which the Subject Property and Collateral was sold
pursuant to judicial or nonjudicial foreclosure sale. Grantor expressly
recognizes that this section constitutes a waiver of the above-cited provisions
of the Texas Property Code which would otherwise permit Grantor and other
persons against whom recovery of deficiencies is sought or any guarantor
independently (even absent the initiation of deficiency proceedings against
them) to present competent evidence of the fair market value of the Subject
Property and Collateral as of the date of the foreclosure sale and offset
against any deficiency the amount by which the foreclosure sale price is
determined to be less than such fair market value. Grantor further recognizes
and agrees that this waiver creates an irrebuttable presumption that the
foreclosure sale price is equal to the fair market value of the Subject Property
and Collateral for purposes of calculating deficiencies owed by Grantor, any
guarantor, and others against whom recovery of a deficiency is sought.

 

  (b)

Alternatively, in the event the waiver provided for in subsection (a) above is
determined by a court of competent jurisdiction to be unenforceable, the
following shall be the basis for the finder of fact’s determination of the fair
market value of the Subject Property and Collateral as of the date of the
foreclosure sale in proceedings governed by Sections 51.003, 51.004 and 51.005
of the Texas Property Code (as amended from time to time): (i) the Subject
Property and Collateral shall be valued in an “as is” condition as of the date
of the foreclosure sale, without any assumption or expectation that the Subject
Property and Collateral will be repaired or improved in any manner before a
resale of the Subject Property and Collateral after foreclosure; (ii) the
valuation shall be based upon an assumption that the foreclosure purchaser
desires a resale of the Subject Property and Collateral for cash promptly (but
no later than twelve (12) months) following the foreclosure sale; (iii) all
reasonable closing costs customarily borne by the seller in commercial real
estate transactions should be deducted from the gross fair market value of the
Subject Property and Collateral, including, without limitation, brokerage
commissions, title insurance, a survey of the Subject Property, tax prorations,
attorneys’ fees, and marketing costs; (iv) the gross fair market value of the
Subject Property and Collateral shall be further discounted to account for any
estimated holding costs associated with maintaining the Subject Property and
Collateral pending sale, including, without limitation, utilities expenses,
property management fees, taxes and assessments (to the extent not



--------------------------------------------------------------------------------

 

accounted for in (iii) above), and other maintenance, operational and ownership
expenses; and (v) any expert opinion testimony given or considered in connection
with a determination of the fair market value of the Subject Property and
Collateral must be given by persons having at least five (5) years experience in
appraising property similar to the Subject Property and Collateral and who have
conducted and prepared a complete written appraisal of the Subject Property and
Collateral taking into consideration the factors set forth above.

 

  7.15 ENTIRE AGREEMENT; AMENDMENT. THIS DEED OF TRUST AND THE OTHER LOAN
DOCUMENTS EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND
SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF
AND THEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES
HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES HERETO. The provisions of
this Deed of Trust and the Loan Documents may be amended or waived only by an
instrument in writing signed by the Grantor and Beneficiary.

[SIGNATURES FOLLOW ON NEXT PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has executed this Deed of Trust as of the day and
year set forth above.

“GRANTOR”

 

KBS INDUSTRIAL PORTFOLIO, LLC, a Delaware limited liability company By:   KBS
REIT ACQUISITION XX, LLC,  

a Delaware limited liability company,

its sole member

  By:   KBS REIT PROPERTIES, LLC,    

a Delaware limited liability company,

its sole member

    By:   KBS LIMITED PARTNERSHIP,      

a Delaware limited partnership,

its sole member

      By:   KBS REAL ESTATE INVESTMENT TRUST, INC.,        

a Maryland corporation,

general partner

        By:  

/s/ Charles J. Schreiber, Jr.

          Charles J. Schreiber, Jr.           Chief Executive Officer

(ALL SIGNATURES MUST BE ACKNOWLEDGED)